Name: Commission Regulation (EC) No 982/2000 of 11 May 2000 laying down special measures derogating from Regulations (EC) No 800/1999 and (EEC) No 3719/88 in the eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|32000R0982Commission Regulation (EC) No 982/2000 of 11 May 2000 laying down special measures derogating from Regulations (EC) No 800/1999 and (EEC) No 3719/88 in the eggs and poultrymeat sectors Official Journal L 113 , 12/05/2000 P. 0034 - 0035Commission Regulation (EC) No 982/2000of 11 May 2000laying down special measures derogating from Regulations (EC) No 800/1999 and (EEC) No 3719/88 in the eggs and poultrymeat sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 1516/96(2), and in particular Articles 3(2) and 8(13) and Article 15 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(3), as last amended by Commission Regulation (EC) No 2916/95(4), and in particular Articles 3(2) and 8(12) and Article 15 thereof,Whereas:(1) Commission Regulation (EC) No 800/1999(5) lays down common detailed rules for the application of the system of export refunds on agricultural products.(2) Commission Regulation (EEC) No 3719/88(6), as last amended by Regulation (EC) No 1127/1999(7), lays down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products.(3) Commission Regulation (EC) No 1371/95(8), as last amended by Regulation (EC) No 2336/1999(9), lays down detailed rules for implementing the system of export licences in the egg sector.(4) Commission Regulation (EC) No 1372/95(10), as last amended by Regulation (EC) No 2337/1999(11), lays down detailed rules for implementing the system of export licences in the poultrymeat sector.(5) Outbreaks of avian influenza have occurred in several regions of Italy since 20 December 1999.(6) Italy has introduced veterinary measures to prevent and combat avian influenza, entailing in particular restrictions on movements of livestock and livestock products under Community veterinary legislation.(7) Following the appearance of avian influenza, health measures taken by the authorities of certain third countries with regard to Community exports have seriously damaged the economic interests of exporters. The situation created has adversely affected export possibilities for certain agricultural products.(8) Special measures must accordingly be taken and certain time limits laid down in Regulations (EC) No 800/1999 and (EEC) No 3719/88 must be extended so that export operations that could not be completed owing to the circumstances mentioned can be carried through successfully.(9) These derogations must apply only to those operators who can prove, in particular by means of documents as referred to in Article 1(2) of Council Regulation (EEC) No 4045/89(12), as last amended by Regulation (EC) No 3235/94(13), that they have been unable to carry out export operations as a result of the outbreak of avian influenza.(10) In view of the way the situation is developing, this Regulation must enter into force immediately.(11) The measures laid down in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 11. This Regulation shall apply to the products listed in:- Article 1(1) of Regulation (EEC) No 2771/75,- Article 1(1) of Regulation (EEC) No 2777/75.2. This Regulation shall apply only where the exporter concerned provides proof, to the satisfaction of the competent authorities, that he has been unable to carry out export operations as a result of the veterinary measures taken by the Italian authorities or health measures taken by the authorities of third countries of destination in the wake of the outbreak of avian influenza. For the purposes of appraisal, the competent authorities shall base themselves in particular on commercial documents as referred to in Article 1(2) of Regulation (EEC) No 4045/89.Article 2The holders of export licences issued under Regulation (EC) No 1371/95 and applied for before 20 December 1999, the term of validity of which has not expired before that date, may apply for their cancellation and the release of the relevant security.Article 3The holders of export licences issued under Regulation (EC) No 1372/95 and applied for before 20 December 1999, the term of validity of which has not expired before that date, may apply for their extension until 30 June 2000.Article 4The Member States shall notify the Commission each month of the quantities of products concerned in each case by the above measures.Article 5This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 189, 30.7.1996, p. 99.(3) OJ L 282, 1.11.1975, p. 77.(4) OJ L 305, 19.12.1995, p. 49.(5) OJ L 102, 17.4.1999, p. 11.(6) OJ L 331, 2.12.1988, p. 1.(7) OJ L 135, 29.5.1999, p. 48.(8) OJ L 133, 17.6.1995, p. 16.(9) OJ L 281, 4.11.1999, p. 16.(10) OJ L 133, 17.6.1995, p. 26.(11) OJ L 281, 4.11.1999, p. 21.(12) OJ L 388, 30.12.1989, p. 18.(13) OJ L 338, 28.12.1994, p. 16.